DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 22 November 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,300,294 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see page 5, filed 22 November 2021, with respect to the double patenting rejections of claims 16-28 have been fully considered and are persuasive in light of the proper terminal disclaimer noted above.  The rejections of 30 July 2021 have been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Swanson on 30 November 2021.
The application has been amended as follows: 
1. At claim 17 line 2, change “the bi-phasic” to read --each bi-phasic--.

3. At claim 18 line 2, change “the bi-phasic” to read --each bi-phasic--.
4. At claim 18 line 3, change “the bi-phasic” to read --each bi-phasic--.
5. At claim 19 line 3, change “the bi-phasic” to read --each bi-phasic--.
6. At claim 20 line 3, change “the bi-phasic” to read --each bi-phasic--.
7. At claim 21 line 3, change “the bi-phasic” to read --each bi-phasic--.
8. At claim 22 line 2, change “the bi-phasic” to read --each bi-phasic--.
9. At claim 22 line 3, change “the bi-phasic” to read --each bi-phasic--.
10. At claim 23 line 2, change “the bi-phasic” to read --each bi-phasic--.
11. At claim 23 line 3, change “the bi-phasic” to read --each bi-phasic--.
12. At claim 24 line 2, change “the bi-phasic” to read --each bi-phasic--.
13. At claim 25 line 2, change “the bi-phasic” to read --each bi-phasic--.
14. At claim 27 line 4, change “the first” to read --a first--.
15. Cancel claims 36-42.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARRIE R DORNA/Primary Examiner, Art Unit 3791